Exhibit 10.2

Execution Copy

ACCOUNT CONTROL AGREEMENT

ACCOUNT CONTROL AGREEMENT, dated as of August 29, 2012 (this Agreement), between
ARCH STREET FUNDING LLC, a Delaware limited liability company (the Debtor),
Citibank, N.A., a national banking association, in its capacity as creditor and
security agent for and on behalf of the Secured Parties (in such capacity,
together with its successors in such capacity, the Security Agent) under the
Security Agreement referred to below, Citibank, N.A., in its capacity as
securities intermediary (the Intermediary), and Virtus Group, LP, a Texas
limited partnership, in its capacity as collateral administrator (the Collateral
Administrator, together with the Intermediary, the Collateral Parties).

The parties hereby agree as follows:

 

1. INTERPRETATION

 

1.1 Definitions

Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Security Agreement dated as of the date hereof (the
Security Agreement) between the Debtor and the Security Agent or, if not defined
therein, in the Loan Agreement referred to therein. In addition, the terms
defined in Section 11 will have the meanings therein specified for the purpose
of this Agreement.

 

1.2 Rules of Construction.

Unless the context otherwise clearly requires: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined; (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms; (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; (e) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (f) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns; (g) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof; and (h) all references herein to Sections,
exhibits and schedules shall be construed to refer to Sections of, and exhibits
and schedules to, this Agreement.

 

Page 1



--------------------------------------------------------------------------------

2. THE ACCOUNTS

 

2.1 Status of Account and Relationship of Parties

The Intermediary represents that: (a) it has established and is maintaining on
its books and records account number 110102, designated the “Custodial Account”
(said account, together with any replacement thereof or substitution therefor,
the Custodial Account) to which the Debt Obligations and certain other items of
property that are the subject of this Agreement shall be credited, (b) it has
established and is maintaining on its books and records account number 110101,
designated the “Principal Collection Account” (said account, together with any
replacement thereof or substitution therefor, the Principal Collection Account)
to which Cash shall be credited by the Intermediary, (c) it has established and
is maintaining on its books and records account number 110100, designated the
Interest Collection Account (said account, together with any replacement thereof
or substitution therefor, the Interest Collection Account and, together with the
Principal Collection Account, the Collection Account; and the Collection Account
and the Custodial Account, collectively, the Accounts) to which Cash shall be
credited by the Intermediary; and (d) each of the Accounts is a Securities
Account in respect of which (i) the Intermediary is a Securities Intermediary
and (ii) the Security Agent is the Entitlement Holder; and the Intermediary
agrees that all property delivered to the Intermediary pursuant to the Security
Agreement will be promptly credited to one of the Accounts in accordance with
directions from the Debtor or the Security Agent as set forth herein. Each
Account may include any sub-accounts thereof established by the Intermediary for
administrative purposes. Any reference to an Account shall, unless otherwise
expressly provided, include a reference to any sub-account of such Account. Any
reference to the Collection Account shall, unless otherwise expressly provided,
include reference to the Interest Collection Account and the Principal
Collection Account.

 

2.2 Treatment of Property as Financial Assets

The Intermediary hereby agrees that (a) each item of property (whether cash, a
security, an instrument or any other property whatsoever) standing to the credit
of an Account shall be treated as a Financial Asset and (b) the Intermediary
will treat the Security Agent, as Entitlement Holder, as entitled to exercise
the rights that comprise each Financial Asset credited to an Account, all in
accordance with this Agreement and Sections 8-502 through 8-509 of the UCC.

 

2.3 Form of Securities, Instruments, etc.

All securities and other Financial Assets standing to the credit of an Account
(other than Cash) that are in registered form or that are payable to or to order
shall be (a) registered in the name of, or payable to or to the order of, the
Intermediary, (b) indorsed to or to the order of the Intermediary or in blank or
(c) credited to another securities account maintained in the name of the
Intermediary; and in no case will any Financial Asset standing to the credit of
an Account be registered in the name of, or payable to or to the order of, the
Debtor or indorsed to or to the order of the Debtor, except to the extent the
foregoing have been specially indorsed to or to the order of the Intermediary or
in blank.

 

Page 2



--------------------------------------------------------------------------------

2.4 Securities Intermediary’s Jurisdiction

The Intermediary agrees that its Securities Intermediary’s Jurisdiction with
respect to each Account is the State of New York.

 

2.5 Conflicts with other Agreements

The parties hereto agree that, if there is any conflict between this Agreement
and any other agreement relating to the Accounts, the provisions of this
Agreement shall control.

 

2.6 Control

Each Collateral Party agrees that it will comply with Entitlement Orders
originated by the Security Agent, as Entitlement Holder, with respect to the
Accounts and the Financial Assets credited thereto without further consent by
the Debtor. In addition, unless the Intermediary receives written notice from an
Authorized Representative (as defined below) of the Security Agent that an Event
of Default has occurred and is on the date of such notice continuing (in which
event the Collateral Parties shall act solely at the direction of the Security
Agent), the Collateral Parties shall follow the instructions of the Debtor given
to each of the Collateral Administrator, the Intermediary and the Security Agent
with respect to the Accounts and the Financial Assets credited thereto but only
if the Security Agent does not give notice to the Collateral Administrator on or
prior to the close of business in New York on the date one Business Day after
receiving notice of such instructions from the Debtor are not permitted by
Section 6.2 or 6.3 of the Security Agreement (including as to the permitted
application of funds contemplated by the Security Agreement) or would constitute
a Potential Event of Default or Event of Default under the Loan Agreement;
provided that neither Collateral Party shall follow such instructions of the
Debtor prior to the end of the one Business Day period during which the Security
Agent may give such notice. Any instructions given by the Debtor as aforesaid
after 11:00 a.m. New York City time on any Business Day or on any day that is
not a Business Day shall be deemed given on the next succeeding Business Day.

 

3. THE COLLATERAL PARTIES

 

3.1 No Change to Accounts; Certain Information

 

(a) Without 30 days’ prior notice to the Security Agent, the Intermediary will
not change the account number or designation of either Account.

 

(b) The Collateral Administrator or the Intermediary shall promptly notify the
Security Agent and the Borrower if any person asserts or seeks to assert a lien,
encumbrance or adverse claim against any portion or all of the property credited
to either Account. The Collateral Administrator or the Intermediary will send
copies of all statements and confirmations for the Accounts simultaneously to
the Debtor and the Security Agent.

 

Page 3



--------------------------------------------------------------------------------

3.2 Subordination

The Intermediary hereby subordinates any interest that the Intermediary may have
in the Accounts, in all property standing to the credit of the Accounts and in
all Security Entitlements with respect to such property, any and all statutory,
regulatory, contractual or other rights now or hereafter existing in favor of
the Intermediary over or with respect to the Accounts, all property standing to
the credit of the Accounts and all Security Entitlements to such property
(including (a) any and all contractual rights of set-off, lien or compensation,
(b) any and all statutory or regulatory rights of pledge, lien, set-off or
compensation, (c) any and all statutory, regulatory, contractual or other rights
to put on hold, block transfers from or fail to honor instructions of the
Security Agent with respect to the Accounts or (d) any and all statutory or
other rights to prohibit or otherwise limit the pledge, assignment, collateral
assignment or granting of any type of security interest in the Accounts), in
each case, to the security interest of the Security Agent in all such property,
except that the Intermediary may set off the face amount of any checks that have
been credited to any Account but are subsequently returned unpaid because of
uncollected or insufficient funds.

 

3.3 Limitation on Liability

Neither Collateral Party shall have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
neither Collateral Party shall be subject to any fiduciary or other implied
duties, and neither Collateral Party shall have any duty to take any
discretionary action or exercise any discretionary powers. None of the
Intermediary, the Collateral Administrator, any Affiliate of the Intermediary or
the Collateral Administrator, or any officer, agent, stockholder, partner,
member, director or employee of the Intermediary or the Collateral Administrator
shall have any liability, whether direct or indirect and whether in contract,
tort or otherwise, (a) for any action taken or omitted to be taken by any of
them hereunder or in connection herewith unless (i) such party willfully fails
to follow written directions delivered to the Collateral Parties in accordance
with this Agreement or (ii) there has been a final judicial determination that
such act or omission was performed or omitted in bad faith or constituted gross
negligence or willful misconduct, (b) for any action taken or omitted to be
taken by such party at the express direction of each of the Debtor and the
Security Agent or (c) for any action taken or omitted to be taken by such party
at the express written direction of any Person entitled to give such direction
in accordance with an express provision of this Agreement. In addition, the
Intermediary shall have no liability for making any investment or reinvestment
of any cash balance in the Accounts pursuant to an investment instruction
complying with the terms of this Agreement. With the exception of this Agreement
and the Security Agreement and the provisions of the Loan Agreement referred to
herein or in the Security Agreement, the Collateral Parties are not responsible
for or chargeable with knowledge of any terms or conditions contained in any
agreement referred to herein.

 

Page 4



--------------------------------------------------------------------------------

Neither the Intermediary nor the Collateral Administrator shall be required to
take any action that is contrary to applicable law or this Account Control
Agreement or that will require it to expend or risk its own funds or otherwise
incur financial liability.

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When an
account is opened, the Intermediary will ask for information that will allow the
Intermediary to identify relevant parties.

Should any controversy arise between the undersigned with respect to this
Agreement or with respect to the right to receive the Financial Assets, the
Collateral Parties shall have the right to consult with counsel and/or to
institute a bill of interpleader in any court of competent jurisdiction to
determine the rights of the parties. If the Collateral Parties receive written
evidence that a dispute has arisen with respect to the Financial Assets, the
Collateral Parties may deliver the Financial Assets to any court of competent
jurisdiction and request such court to adjudicate the entitlement to such
Financial Assets by interpleader or other legal proceeding. In respect of this
paragraph, should such actions be necessary, or should the Collateral Parties
become involved in litigation in any manner whatsoever on account of this
Agreement or the Financial Assets, the Debtor hereby binds and obligates itself,
its successors, assigns and legal representatives to pay the Collateral Parties,
in addition to any charge made hereunder for acting as the Intermediary or the
Collateral Administrator, as applicable, reasonable and documented attorney’s
fees (excluding the allocated costs of internal counsel) incurred by it, and any
other disbursements, expenses, losses, costs and damages in connection with and
resulting from such actions (other than any of the foregoing that would not have
arisen but for the bad faith, gross negligence or willful misconduct of the
Intermediary or the Collateral Administrator, as applicable).

Each order, instruction or direction of the Debtor or the Security Agent shall
be executed by an individual designated as an authorized representative of the
Debtor or the Security Agent, as the case may be (an Authorized Representative).
Each Authorized Representative is authorized to give and receive notices,
requests and instructions and deliver certificates and documents in connection
with this Agreement on behalf of the Debtor or the Security Agent, as the case
may be, and the specimen signature for each such Authorized Representative of
the Debtor or the Security Agent initially authorized hereunder, is set forth on
Exhibit A. From time to time, the Debtor and the Security Agent may deliver to
each party hereto a revised exhibit or a specimen signature, but each of the
parties hereto shall be entitled to rely conclusively on the then current
exhibit until receipt of a superseding exhibit.

The Collateral Parties shall have no duty to determine or inquire into the
happening or occurrence of any event or contingency except as expressly required
herein. In case any bona fide question arises as to its duties hereunder, each
Collateral Party may request instructions from the Security Agent and shall,
upon making such request, be entitled at all times to refrain from taking any
action unless it has received written instructions from

 

Page 5



--------------------------------------------------------------------------------

an Authorized Representative of the Security Agent. Nothing herein shall require
either Collateral Party to expend or risk its own funds, or take any action
which may, in its judgment, subject it to risk of liability for which it is not
adequately indemnified. Neither Collateral Party shall be responsible for the
title, validity, value, marketability or collectability or genuineness of any
Financial Asset received by or delivered to it pursuant to this Agreement. The
Collateral Parties may exercise or carry out their duties under this Agreement
either directly or indirectly through agents or attorneys, and shall not be
responsible for any act or omissions on the part of any such agent or attorney
appointed with due care.

The Intermediary shall invest collected funds standing to the credit of an
Account in Eligible Investments (as defined below) on any Business Day on which
the Collateral Parties have received written instructions from an Authorized
Representative of the Debtor prior to 11:00 a.m. New York time (such
instructions being referred to herein as Proper Instructions). All Eligible
Investments shall be held in the name of the Security Agent. In accordance with
any Proper Instructions, the Intermediary shall make such Eligible Investments
of the type selected in the Proper Instructions, subject to the availability of
the Eligible Investments selected, with the cash amount on deposit in the
Accounts as of 11:00 a.m. New York time on such day. If the Intermediary does
not receive such Proper Instructions prior to 11:00 a.m. New York time, funds on
deposit in the Accounts shall remain uninvested. Funds on deposit in the
Accounts shall initially be uninvested. Eligible Investments has the meaning
given to such term in the Loan Agreement. An Eligible Investment may be made by
the Intermediary with or through the Security Agent or any of its affiliates.

 

3.4 Reliance

The Collateral Parties shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing delivered to either Collateral
Party under or in connection with this Agreement or the Security Agreement and
believed by it to be genuine and to have been signed or sent by the proper
Person. The Collateral Parties may consult with counsel, financial advisers or
accountants which are employed by a law firm, financial services firm or
accounting firm, as applicable, that is either nationally-recognized and/or a
firm which such Intermediary customarily consults and which has expertise in the
subject matter with respect to which such Intermediary seeks its advice; and the
advice of any such financial advisers or accountants and any opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such advice (and not in violation of any express provision of
this Agreement).

 

Page 6



--------------------------------------------------------------------------------

3.5 Collateral Administrator

The Collateral Administrator shall perform the following functions:

 

(a) Maintain a loan tracking system with respect to each Debt Obligation
deposited into the Custodial Account, and enter information (including without
limitation all information necessary for the Borrower to supply the information
contemplated by paragraphs (1), (2) (3), (4), (5), (6), (9), (12), (17), (19),
(20), (21), (22), (24), (25) and (26) of Schedule VI to the Loan Agreement)
regarding each Debt Obligation held in the Custodial Account into the Collateral
Administrator’s loan tracking system (such information in such system, the
Collateral Database);

 

(b) Make adjustments on a daily basis to the Collateral Database to account for
principal and interest payments received on each Debt Obligation held in the
Collection Account, and to account for the purchase or sale of any Debt
Obligation (or any portion thereof) held in the Collateral Account;

 

(c) Prepare and deliver to the Debtor and to the Security Agent a position
statement with respect to each Debt Obligation held in the Custodial Account on
a weekly basis, or more frequently (including on any Borrowing Date) if
requested by the Debtor;

 

(d) Receive and deliver on a daily basis to the Debtor and the Security Agent
any notices or other communications received from any obligor in respect of each
Debt Obligation held in the Collateral Account;

 

(e) Cooperate with the Debtor in determining the Portfolio Criteria, the
Obligation Criteria, the Equity Amount, the Loan Advance Rate, the Equity
Advance Rate, the Equity Coverage Ratio and the Loan Compliance Test, as of each
Payment Date, in connection with any Borrowing Date or more frequently as may be
requested by the Debtor and agreed to by the Collateral Administrator as of each
Payment Date, in connection with any Borrowing Date or more frequently as may be
requested by the Debtor and agreed to by the Collateral Administrator;

 

(f) Provide the Debtor with access to the Collateral Database in electronic
format, with such scope of information as are reasonably agreed upon by the
Debtor and the Collateral Administrator;

 

(g) Prepare drafts and upon review and approval by the Debtor make available to
the parties required under the Loan Agreement each report required to be
prepared pursuant to Section 5.1(a)(vi) of the Loan Agreement and perform and
make available to the Debtor the calculations required to be provided in
connection with the borrowing of any Loan, in each case by the time specified in
the Loan Agreement and on the basis of the information contained in the
Collateral Database or provided to the Collateral Administrator by the Debtor or
the Administrative Agent;

 

(h)

Upon receipt of a Borrowing Request from the Debtor during normal business hours
of the Collateral Administrator, perform the calculations required to determine
the Equity Percentage after giving effect to the related borrowing and

 

Page 7



--------------------------------------------------------------------------------

  within two hours after receipt of such Borrowing Request provide the results
of such calculations to the Debtor and the Administrative Agent, so that the
Administrative Agent may determine whether such Borrowing is permitted by the
Loan Agreement; provided, however, that if such Borrowing Request is received
after 4:00 pm (New York time), it shall be deemed to be received at 9:00 am the
next Business Day;

 

(i) Upon reasonable notification by the Debtor of a proposed acquisition of a
Debt Obligation pursuant to Section 5.2 of the Loan Agreement or a proposed
distribution pursuant to Section 3.8 of the Loan Agreement (accompanied by such
information concerning such asset as may be necessary to make the calculations
required by the Loan Agreement as a condition precedent to such acquisition or
distribution), and provide the results of such calculations to the Debtor;

 

(j) Reasonably cooperate with any independent certified public accountants
appointed by the Debtor by providing information in the possession of the
Collateral Administrator, or which the Collateral Administrator can obtain
without undue burden or cost, necessary for the preparation by such accountants
of the information, reports or certificates required under Section 5.1(a) of the
Loan Agreement; and

 

(k) Such other functions as may be agreed upon in writing by the parties hereto
from time to time.

 

4. INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

 

4.1 Indemnity

The Debtor hereby indemnifies and holds harmless the Intermediary and the
Collateral Administrator and their respective Affiliates and each of their and
their Affiliates’ respective officers, directors, employees, representatives and
agents (collectively the Collateral Party Indemnitees), against any loss, claim,
damage, liability or related expense, joint or several, or any action in respect
thereof, to which the Collateral Party Indemnitees may become subject, whether
commenced or threatened, insofar as such loss, claim, damage, expense, liability
or action arises out of or is based upon the execution, delivery or performance
of this Agreement or following any instructions given by the Debtor, but
excluding any such loss, claim, damage, expense, liability or action arising out
of the bad faith, gross negligence or willful misconduct of the Collateral
Parties, and shall reimburse the Collateral Party Indemnitees promptly upon
demand for any reasonable and documented legal or other expenses incurred by the
Collateral Party Indemnitees in connection with investigating or preparing to
defend or defending against or appearing as a third party witness in connection
with any such loss, claim, damage, liability or related expense or action as
such expenses are incurred.

The Security Agent hereby indemnifies and holds harmless Collateral Party
Indemnitees against any loss, claim, damage, expense or liability, joint or
several, or any action in

 

Page 8



--------------------------------------------------------------------------------

respect thereof, to which the Collateral Party Indemnitees may become subject,
whether commenced or threatened, insofar as such loss, claim, damage, expense,
liability or action arises in connection with this Agreement, but excluding any
such loss, claim, damage, expense, liability or action arising out of (a) any
instruction, request or other communication given by the Debtor or (b) the bad
faith, gross negligence or willful misconduct of the Collateral Parties, and
shall reimburse the Collateral Party Indemnitees promptly upon demand for any
reasonable and documented legal or other expenses incurred by the Collateral
Party Indemnitees in connection with investigating or preparing to defend or
defending against or appearing as a third party witness in connection with any
such loss, claim, damage, expense, liability or action as such expenses are
incurred.

 

4.2 Limitation on Damages

No claim may be made by either the Debtor against either Collateral Party or the
Security Agent, or any Collateral Party or the Security Agent against the
Debtor, or any officer, agent, stockholder, partner, member, director or
employee of any of them for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or relating to this Agreement or the transactions
contemplated hereby or any act, omission or event occurring in connection
therewith, and the Debtor hereby waives, releases and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

4.3 Expenses and Fees

The Debtor shall be responsible for, and hereby agrees to pay, all reasonable
and documented costs and expenses incurred by the Collateral Parties and the
Security Agent in connection with the establishment and maintenance of the
Accounts, including the Collateral Parties’ customary fees and expenses, any
costs or expenses incurred by the Collateral Parties as a result of conflicting
claims or notices involving the parties hereto, including the fees and expenses
of its external legal counsel, and all other costs and expenses incurred in
connection with the execution, administration or enforcement of this Agreement
including reasonable attorneys’ fees and costs, whether or not such enforcement
includes the filing of a lawsuit. All such costs and expenses shall constitute
expenses and may be paid to the Collateral Parties in accordance with
Section 3.8 of the Loan Agreement. The Debtor shall be responsible for, and
hereby agrees to pay, the fees and expenses of the Collateral Parties pursuant
to the terms of that certain Fee Schedule Letter Agreement, dated as of
August 15, 2012, by and between the Debtor, the Intermediary and the Collateral
Administrator.

 

Page 9



--------------------------------------------------------------------------------

5. REPRESENTATIONS

The Intermediary and the Collateral Administrator each represents to the
Security Agent with respect to itself only that:

 

5.1 Status

It is duly organized and validly existing under the laws of the jurisdiction of
its organization or incorporation and, if relevant under such laws, in good
standing.

 

5.2 Powers

It has the power to execute this Agreement and any other documentation relating
to this Agreement to which it is a party, to deliver this Agreement and any
other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and has
taken all necessary action to authorize such execution, delivery and
performance; and this Agreement has been, and each other such document will be,
duly executed and delivered by it.

 

5.3 No Violation or Conflict

Such execution, delivery and performance do not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets.

 

5.4 Consents

All governmental and other consents that are required to have been obtained by
it with respect to this Agreement have been obtained and are in full force and
effect and all conditions of any such consents have been complied with.

 

5.5 Obligations Binding

This Agreement constitutes its legal, valid and binding obligation, enforceable
in accordance with its terms (subject to applicable bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

6. TRANSFER

Neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by any party
without the prior written consent of each other party, except that:

 

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another Person (but without prejudice to any
other right or remedy under any other agreement); and

 

Page 10



--------------------------------------------------------------------------------

(b) the Security Agent may transfer all of its interests and obligations in and
under this Agreement to a successor Security Agent under the Security Agreement;
provided that the Collateral Parties shall have no obligation to comply with any
notice, request, certificate, consent, statement, instrument, document or other
writing delivered by such successor until the Collateral Parties receives such
evidence thereof as the Collateral Parties may reasonably require.

Any purported transfer that is not in compliance with this Section will be void.

 

7. TERMINATION

Except as provided herein, this Agreement shall remain in full force and effect
until the Collateral Parties receive notice from the Secured Party of the
occurrence of the later of (a) the termination of the Commitments and (b) the
payment and satisfaction in full of the Secured Obligations referred to in the
Security Agreement (other than contingent obligations for which no claim has
been made). Upon the joint written instruction of the Security Agent and the
Debtor, the Intermediary shall close the Accounts and disburse to the Debtor the
balance of any assets therein, and the security interest in the Accounts shall
be terminated.

Either Collateral Party may resign by giving 60 days’ prior notice to the
Security Agent and the Debtor provided that any such resignation shall be
effective only upon the appointment by the Security Agent of successor
Collateral Parties (or Collateral Party, as the case may be) (which appointment
the Security Agent agrees to effect promptly following the receipt of such
notice). If no successor shall have been so appointed and have accepted
appointment within 15 days after the giving of such notice of resignation, the
resigning Collateral Party may petition any court of competent jurisdiction for
the appointment of a successor. On or prior to the effectiveness of such
resignation, the Intermediary shall deliver to its successor each Financial
Asset standing to the credit of the Accounts.

 

8. MISCELLANEOUS

 

8.1 Entire Agreement

This Agreement constitutes the entire agreement and understanding of the parties
with respect to its subject matter and supersedes all oral communication and
prior writings with respect thereto.

 

8.2 Amendments

No amendment, modification or waiver in respect of this Agreement will be
effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties.

 

Page 11



--------------------------------------------------------------------------------

8.3 Survival

All representations and warranties made in this Agreement or in any certificate
or other document delivered pursuant to or in connection with this Agreement
shall survive the execution and delivery of this Agreement or such certificate
or other document (as the case may be) or any deemed repetition of any such
representation or warranty. In addition, the rights of the Collateral Parties
under Sections 3.2, 3.3, 3.4 and 4, and the obligations of the Debtor and the
Security Agent under Section 4, shall survive the termination of this Agreement.

 

8.4 Benefit of Agreement

Subject to Section 6, this Agreement shall be binding upon and inure to the
benefit of the Debtor, the Security Agent, the Intermediary and the Collateral
Administrator and their respective successors and permitted assigns.

 

8.5 Counterparts

This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts, each of which will be deemed an
original. Delivery of an executed counterpart signature page of this Agreement
by e-mail (PDF) or facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

8.6 No Waiver of Rights

A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.

 

8.7 Headings

The headings used in this Agreement are for convenience of reference only and
are not to affect the construction of or to be taken into consideration in
interpreting this Agreement.

 

8.8 Severability

If any provision of this Agreement, or the application thereof to any party or
any circumstance, is held to be unenforceable, invalid or illegal (in whole or
in part) for any reason (in any jurisdiction), the remaining terms of this
Agreement, modified by the deletion of the unenforceable, invalid or illegal
portion (in any relevant jurisdiction), will continue in full force and effect,
and such unenforceability, invalidity, or illegality will not otherwise affect
the enforceability, validity or legality of the remaining terms of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the deletion of such portion of this Agreement will not substantially
impair the respective expectations of the parties or the practical realization
of the benefits that would otherwise be conferred upon the parties.

 

Page 12



--------------------------------------------------------------------------------

9. NOTICES

 

9.1 Effectiveness

All notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail (airmail, if overseas) or the equivalent (return receipt
requested) or sent by facsimile transmission, as follows:

 

(a) if to the Debtor, to it at c/o FS Investment Corporation, Cira Centre, 2929
Arch Street, Suite 675, Philadelphia, PA 19104, Attention: Bill Goebel, Chief
Financial Officer, and Ken Miller, Vice President (Facsimile No. (215) 222-4649;
Telephone No. (215) 495-1164);

 

(b) if to the Security Agent, to it at 390 Greenwich Street, 4th Floor, New
York, New York 10013, Attention: Mitali Sohoni (Telecopy No. 646-291-5779;
Telephone No. 212-723-6181);

 

(c) if to the Intermediary, to it at 388 Greenwich Street, 14th Floor, New York,
New York 10013, Attention: Global Transaction Services – ARCH STREET FUNDING LLC
(Telecopy No. 212-816-5527; Telephone No. 713-693-6674); and

 

(d) if to the Collateral Administrator, to it at 5400 Westheimer Court, Suite
760, Houston, TX 77056, Re: ARCH STREET FUNDING LLC (Telecopy No. 866-816-3203;
Telephone No. 713-993-4304).

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto shall be deemed to be effective
(i) if in writing and delivered by hand or overnight courier service, on the
date it is delivered; (ii) if sent by facsimile transmission, on the date that a
transmission report confirming transmission is generated by the sender’s
facsimile machine; or (iii) if sent by certified or registered mail (airmail, if
overseas) or the equivalent (return receipt requested), on the date that mail is
delivered or its delivery is attempted, unless the date of that delivery (or
attempted delivery) or that receipt, as applicable, is not a Business Day or
that communication is delivered (or attempted) or received, as applicable, after
the close of business on a Business Day, in which case that communication shall
be deemed given and effective on the first following day that is a Business Day.

Any notices or other communications delivered to the Intermediary shall be
delivered with a copy to the Collateral Administrator.

 

Page 13



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, any and all communications
(both text and attachments) by or from the Intermediary that the Intermediary in
its sole discretion deems to contain confidential, proprietary, and/or sensitive
information and sent by electronic mail will be encrypted. The recipient (the
Email Recipient) of the email communication will be required to complete a
one-time registration process. Information and assistance on registering and
using the email encryption technology can be found at the Intermediary’s secure
website www.citigroup.com/citigroup/citizen/privacy/email.htm or by calling
(866) 535-2504 (in the U.S.) or (904) 954-6181 at any time.

 

9.2 Change of Addresses

Any party may by notice to each other party change the address or facsimile
number at which notices or other communications are to be given to it.

 

10. GOVERNING LAW AND JURISDICTION

 

10.1 Governing Law

This Agreement shall be construed in accordance with, and this Agreement and all
matters arising out of or relating in any way whatsoever to this Agreement
(whether in contract, tort or otherwise) shall be governed by, the law of the
State of New York.

 

10.2 Jurisdiction

With respect to any suit, action or proceedings relating to this Agreement or
any matter between the parties arising under or in connection with this
Agreement (Proceedings), each party irrevocably: (a) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City; and
(b) waives any objection which it may have at any time to the laying of venue of
any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

10.3 Service of Process

The parties irrevocably consent to service of process given in the manner
provided for notices in Section 9. Nothing in this Agreement will affect the
right of any party to serve process in any other manner permitted by law.

 

Page 14



--------------------------------------------------------------------------------

10.4 Waiver of Jury Trial Right

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each
party hereby (a) certifies that no representative, agent or attorney of the
other has represented, expressly or otherwise, that the other would not, in the
event of a Proceeding, seek to enforce the foregoing waiver and (b) acknowledges
that it has been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this paragraph.

 

11. DEFINITIONS

As used in this Agreement:

Accounts has the meaning given to such term in Section 2.1.

Agreement has the meaning specified in the first paragraph of this Agreement.

Authorized Representative has the meaning given to such term in Section 3.3.

Collateral Administrator has the meaning specified in the first paragraph of
this Agreement.

Collateral Parties has the meaning specified in the first paragraph of this
Agreement.

Collateral Party Indemnitees has the meaning given to such term in Section 4.1.

Collection Account has the meaning given to such term in Section 2.1.

consent includes a consent, approval, action, authorization, exemption, notice,
filing, registration or exchange control consent.

Custodial Account has the meaning given to such term in Section 2.1.

Debtor has the meaning specified in the first paragraph of this Agreement.

Debtor Related Losses has the meaning given to such term in Section 4.1.

Eligible Investments has the meaning given to such term in Section 3.3.

Email Recipient has the meaning given to such term in Section 9.1.

Entitlement Holder has the meaning given to such term in Section 8-102(a)(7) of
the UCC.

Entitlement Order has the meaning given to such term in Section 8-102(a)(8) of
the UCC.

 

Page 15



--------------------------------------------------------------------------------

Financial Asset has the meaning given to such term in Section 8-102(a)(9) of the
UCC.

Interest Collection Account has the meaning given to such term in Section 2.1.

Intermediary has the meaning specified in the first paragraph of this Agreement.

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership or other entity or the
government of the United States of America or any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

Principal Collection Account has the meaning given to such term in Section 2.1.

Proceedings has the meaning specified in Section 10.2.

Proper Instructions has the meaning given to such term in Section 3.3.

Securities Account has the meaning given to such term in Section 8-501(a) of the
UCC.

Security Agent has the meaning specified in the first paragraph of this
Agreement.

Security Agreement has the meaning given to such term in Section 1.1

Securities Intermediary has the meaning given to such term in
Section 8-102(a)(14) of the UCC.

Securities Intermediary’s Jurisdiction has the meaning given to such term in
Section 8-110(e) of the UCC.

Security Entitlement has the meaning given to such term in Section 8-102(a)(17)
of the UCC.

UCC means the Uniform Commercial Code as in effect in the State of New York.

 

Page 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

ARCH STREET FUNDING LLC By:  

/s/ William Goebel

  Name: William Goebel   Title: Chief Financial Officer VIRTUS GROUP, LP, as
Collateral Administrator By:  

/s/ Robert Tomicic

  Name: Robert Tomicic   Title: Partner CITIBANK, N.A., as Intermediary By:  

/s/ Thomas J. Varcados

  Name: Thomas J. Varcados   Title: Vice President CITIBANK, N.A., as Security
Agent By:  

/s/ Victoria Chant

  Name: Victoria Chant   Title: Vice President

 

Page 17



--------------------------------------------------------------------------------

CONTENTS

 

SECTION    PAGE 1.    

INTERPRETATION

   1   1.1   DEFINITIONS    1   1.2   RULES OF CONSTRUCTION    1 2.    

THE ACCOUNTS

   2   2.1   STATUS OF ACCOUNT AND RELATIONSHIP OF PARTIES    2   2.2  
TREATMENT OF PROPERTY AS FINANCIAL ASSETS    2   2.3   FORM OF SECURITIES,
INSTRUMENTS, ETC.    2   2.4   SECURITIES INTERMEDIARY’S JURISDICTION    3   2.5
  CONFLICTS WITH OTHER AGREEMENTS    3   2.6   CONTROL    3 3.    

THE COLLATERAL PARTIES

   3   3.1   NO CHANGE TO ACCOUNTS; CERTAIN INFORMATION    3   3.2  
SUBORDINATION    4   3.3   LIMITATION ON LIABILITY    4   3.4   RELIANCE    6  
3.5   COLLATERAL ADMINISTRATOR    7 4.    

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

   8   4.1   INDEMNITY    8   4.2   LIMITATION ON DAMAGES    9   4.3   EXPENSES
AND FEES    9 5.    

REPRESENTATIONS

   10   5.1   STATUS    10   5.2   POWERS    10   5.3   NO VIOLATION OR CONFLICT
   10   5.4   CONSENTS    10   5.5   OBLIGATIONS BINDING    10 6.    

TRANSFER

   10 7.    

TERMINATION

   11

 

Page i



--------------------------------------------------------------------------------

8.    

MISCELLANEOUS

   11   8.1   ENTIRE AGREEMENT    11   8.2   AMENDMENTS    11   8.3   SURVIVAL
   12   8.4   BENEFIT OF AGREEMENT    12   8.5   COUNTERPARTS    12   8.6   NO
WAIVER OF RIGHTS    12   8.7   HEADINGS    12   8.8   SEVERABILITY    12 9.    

NOTICES

   13   9.1   EFFECTIVENESS    13   9.2   CHANGE OF ADDRESSES    14 10.    

GOVERNING LAW AND JURISDICTION

   14   10.1   GOVERNING LAW    14   10.2   JURISDICTION    14   10.3   SERVICE
OF PROCESS    14   10.4   WAIVER OF JURY TRIAL RIGHT    15 11.    

DEFINITIONS

   15

 

Page ii



--------------------------------------------------------------------------------

Dated as of August 29, 2012

ARCH STREET FUNDING LLC,

as Debtor

CITIBANK, N.A.,

as Security Agent

CITIBANK, N.A.,

as Intermediary

VIRTUS GROUP, LP,

as Collateral Administrator

 

 

 

ACCOUNT CONTROL AGREEMENT

 

 

 

LOGO [g404727img_logo.jpg]

 